Title: To James Madison from Tench Coxe, 4 January 1802
From: Coxe, Tench
To: Madison, James


Dear Sir
Philada. Jany 4. 1802.
I find among my collection of documents in relation to our foreign trade a book full of tables, statements, and representations, which tho written under a very different state of things from that now existing, must be of considerable use in estimating our prospects. I have the pleasure to send it by the mail, of Monday the 4th. Jany. & I retain this letter one day that it may serve as an advice. It appears to me highly advisable that a part of the library fund should be applied to the importation of such publications, if there is no other. Our ministers, consuls, officers of the customs &ca. have many opportunities to collect such valuable materials and are frequently able to give the best information and opinions upon such commercial affairs as they are daily led to ⟨witn⟩ess and consider. Our comml. system engages much attention. I am, Sir, yr. respectful hble Servt.
Tench Coxe
The return of the book sent is not absolutely necessary, but, if it can be spared, it would be agreeable to receive it after the session of Congress.
 

   RC (DLC). The book sent by Coxe has not been identified.

